SUPPLEMENT DATED AUGUST 17, 2012 TO PROSPECTUSES DATED MAY 1, 2012 FOR MFS REGATTA CHOICE, MFS REGATTA GOLD, MFS REGATTA PLATINUM, SUN LIFE FINANCIAL MASTERS FLEX, SUN LIFE FINANCIAL MASTERS EXTRA, AND SUN LIFE FINANCIAL MASTERS CHOICE PROSPECTUS DATED APRIL 29, 2011 FOR SUN LIFE FINANCIAL MASTERS ACCESS PROSPECTUS DATED MAY 1, 2008 FOR MFS REGATTA EXTRA PROSPECTUSES DATED MAY 1, 2007 FOR MFS REGATTA CHOICE II AND MFS REGATTA FLEX II PROSPECTUS DATED JULY 18, 2006 FOR MFS REGATTA CLASSIC AND PROSPECTUSES DATED MAY 1, 2006 FOR MFS REGATTA FLEX FOUR AND MFS REGATTA ACCESS ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F On August 9, 2012, shareholders approved the reorganization of the MFS Growth Portfolio (“Growth Portfolio”) into the MFS Growth Series (“Growth Series”) and the Mid Cap Growth Portfolio (“Mid Cap Growth Portfolio”) into the MFS Mid Cap Growth Series (“Mid Cap Growth Series”).After the close of business on August 17, 2012, all of the assets of the Growth Portfolio will be transferred to the Growth Series and shareholders of the Growth Portfolio will receive shares of the Growth Series in exchange for their Growth Portfolio shares. And, all of the assets of the Mid Cap Growth Portfolio will be transferred to the Mid Cap Growth Series and shareholders of the Mid Cap Growth Portfolio will receive shares of the Mid Cap Growth Series in exchange for their Mid Cap Growth Portfolio shares.The Growth Portfolio and the Mid Cap Growth Portfolio are no longer available investment options and all references to those Portfolios are deleted from the prospectus. Please retain this supplement with your prospectus for future reference.
